COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00230-CR

STEVE WILLIAMS                                                         APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

           FROM 396TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

                                 I. INTRODUCTION

      A jury found Appellant Steve Williams guilty of burglary of a habitation.

The trial court assessed Williams‘s punishment at 25 years‘ confinement in the

Institutional Division of TDCJ. In two points on appeal, Williams contends that

the trial court‘s exclusion of evidence violated his constitutional rights under both



      1
       See Tex. R. App. P. 47.4.
the Due Process Clause of the Fourteenth Amendment and the Confrontation

Clause of the Sixth Amendment. We will affirm.

                  II. FACTUAL AND PROCEDURAL BACKGROUND

      Williams and Ashanti Mims dated on and off for approximately nine or ten

years. They also lived together in Mims‘s house for about five years, but not

since 2009. According to Mims, she and Williams were separated on July 4,

2011, the day of the incident at issue here. Williams did not have a key, garage-

door opener, or any sort of code to enter Mims‘s house. He had been in Mims‘s

house, with her consent, a few days prior to the incident, but Mims did not invite

him over on July 4.

      Williams and Mims had been arguing on the phone all day on July 4. He

wanted her to come over to his house, but she refused. Williams became upset

and called Mims, telling her that he was going to kill her, along with her son, her

daughter, and everyone she loved. He said that he was going to come to her

house and that she better have the police there before he arrived. Mims called

911, and two or three minutes later, Williams arrived. He entered the house

through the front screen door and went directly to Mims‘s bedroom, where she

was hiding.   He kicked the bedroom door off its hinges and attacked Mims,

punching her in the face multiple times and pulling out her hair. Mims‘s niece

and uncle witnessed the assault.

      At trial, Mims testified that she and Williams were never married and that

Williams was not living with her at the time of the offense. Williams‘s primary


                                        2
defense was that he and Mims held themselves out as married and lived together

in Mims‘s house, and that, consequently, he had effective consent to enter

Mims‘s house on the day of the incident and could not be guilty of burglary. See

Tex. Penal Code Ann. § 30.02(a) (West 2011) (setting forth elements of burglary,

including entrance into a habitation without the owner‘s effective consent). On

cross-examination, Mims stated that she receives financial assistance from

Grand Prairie Housing in order to pay her rent.      She admitted that her rent

payments would increase if the housing authorities knew that Williams either

lived with or was married to her. When defense counsel attempted to question

Mims about her new boyfriend, the trial court sustained the State‘s relevancy

objection.

      Defense counsel then made an offer of proof, during which Mims testified

that, after Williams‘s arrest, she began dating Williams‘s nephew Tyler. The

housing authorities investigated her because Tyler had applied for a driver‘s

license using Mims‘s address as his own. During that investigation, Mims told a

neighbor not to tell the housing authorities that Tyler lived with her because she

was afraid her rent payments would increase. Mims explained at trial that she

did not know about, or consent to, Tyler listing her address as his own on his

driver‘s license and that, in order to clear up the matter, Tyler‘s grandmother

provided Mims with documents verifying that he did not live with her. At the

conclusion of the offer of proof, the trial court again sustained the State‘s

objection to this evidence.


                                        3
      The jury found Williams guilty of burglary of a habitation.             At the

punishment phase of trial, Williams pleaded not true to one enhancement

paragraph. The trial court found the enhancement paragraph true, assessed

Williams‘s punishment at 25 years‘ confinement, and sentenced him accordingly.

                            III. EXCLUSION OF EVIDENCE

      Williams argues in two points that the trial court abused its discretion by

excluding Mims‘s testimony, as set forth in his offer of proof. He contends that

the exclusion of this evidence (1) violated his constitutional rights under the Due

Process Clause of the Fourteenth Amendment by prohibiting him from presenting

a complete defense and (2) violated his constitutional rights under the

Confrontation Clause of the Sixth Amendment by restricting him from fair cross-

examination. Williams argues that had the jury heard evidence that Mims had a

financial reason to lie about another man living with her after Williams‘s arrest,

the jury could have believed that Williams lived with Mims at the time of the

assault and thus had effective consent to enter the home, negating a specific

element of burglary. See id.

                               A. Standard of Review

      We review the trial court‘s exclusion of evidence under an abuse of

discretion standard. Montgomery v. State, 810 S.W.2d 372, 379 (Tex. Crim.

App. 1990). A trial court does not abuse its discretion unless its ruling is arbitrary

and unreasonable and therefore outside the zone of reasonable disagreement.

Manning v. State, 114 S.W.3d 922, 926 (Tex. Crim. App. 2003). The mere fact


                                          4
that a trial court may decide a matter within its discretionary authority in a

different manner than an appellate court would in a similar circumstance does not

demonstrate that an abuse of discretion has occurred. Id.

                           B. No Due Process Violation

      The United States Constitution guarantees criminal defendants ―a

meaningful opportunity to present a complete defense.‖ Holmes v. S. Carolina,

547 U.S. 319, 319, 126 S. Ct. 1727, 1728 (2006); Crane v. Kentucky, 476 U.S.
683, 690, 106 S. Ct. 2142, 2146 (1986). An erroneous evidentiary ruling denies

a defendant this right when, in pertinent part, the ruling is clearly erroneous and

excludes ―otherwise relevant, reliable evidence which forms such a vital portion

of the case that exclusion effectively precludes the defendant from presenting a

defense.‖   Wiley v. State, 74 S.W.3d 399, 405 (Tex. Crim. App.) (internal

quotation marks omitted), cert. denied, 537 U.S. 949 (2002); see Ray v. State,

178 S.W.3d 833, 835 (Tex. Crim. App. 2005). ―‗[E]videntiary rulings rarely rise to

the level of denying the fundamental constitutional rights to present a meaningful

defense.‘‖ Ray, 178 S.W.3d at 835 (quoting Potier v. State, 68 S.W.3d 657, 663

(Tex. Crim. App. 2002)).

      Here, Williams argued at trial that Mims‘s excluded testimony was

admissible to show ―that she has a practice of letting men live with her and lying

about it so she doesn‘t lose her benefits.‖ But the trial court‘s ruling excluding

this evidence did not effectively prevent Williams from presenting his defense—

he effectively cross-examined Mims about her motivation to lie about Williams


                                        5
living with her and also presented evidence that she had referred to him as her

husband. Mims testified during direct examination that she and Williams were

never married, but on cross-examination, she admitted that she had referred to

him as her husband in her affidavit of nonprosecution.            The affidavit of

nonprosecution was admitted in evidence as Defense Exhibit 1.           Mims also

testified that she had signed the affidavit of nonprosecution partly because she

was financially dependent on Williams. He had been helping her pay her bills at

the time. Over objection, Mims testified to how much she pays in rent each

month and how much income she earns each month. Mims testified that her rent

payment was low because she received financial assistance from Grand Prairie

Housing.    She acknowledged that her rent would increase if the housing

authorities knew that Williams was living with her or married to her.

      Ultimately, Mims‘s excluded testimony did not form ―such a vital portion of

the case‖ that its exclusion precluded Williams from presenting a defense; he

was still able to introduce evidence to support his defensive theory that Mims

was financially motivated to deny that Williams was married to or lived with her.

See Wiley, 74 S.W.3d at 405; James v. State, 356 S.W.3d 728, 736 (Tex. App.—

Fort Worth 2011, pet. ref‘d). The jury heard evidence that Mims needed financial

assistance to pay her bills, that her rent would increase if the housing authorities

discovered that she was married to or lived with anyone, that she had previously

referred to Williams as her husband, and that he had lived with her for five years

prior to the incident, although they were separated at the time of the incident.


                                         6
The exclusion of Mims‘s testimony did not effectively prevent Williams from

presenting his defensive theory.      See Wiley, 74 S.W.3d at 405.        Because

Williams‘s due process right to present a complete defense was not violated, we

overrule his first point.

                            C. No Confrontation Violation

       The Confrontation Clause of the Sixth Amendment guarantees that ―[i]n all

criminal prosecutions the accused shall enjoy the right . . . to be confronted with

the witnesses against him.‖ U.S. Const. amend. VI. The Sixth Amendment right

to confront witnesses includes the right to cross-examine them to attack their

general credibility or to show their personal bias, self-interest, or motives in

testifying. Hammer v. State, 296 S.W.3d 555, 561 (Tex. Crim. App. 2009) (citing

Davis v. Alaska, 415 U.S. 308, 316, 94 S. Ct. 1105, 1110 (1974)).

       A defendant is entitled to pursue all avenues of cross-examination

reasonably calculated to expose a motive, bias, or interest for the witness to

testify, and therefore, the scope of appropriate cross-examination is necessarily

broad. Carroll v. State, 916 S.W.2d 494, 497 (Tex. Crim. App. 1996). But this

does not mean that a defendant can explore every possible line of inquiry.

Hammer, 296 S.W.3d at 561; Walker v. State, 300 S.W.3d 836, 844 (Tex. App.—

Fort Worth 2009, pet ref‘d). Rather, ―the Confrontation Clause guarantees an

opportunity for effective cross-examination, not cross-examination that is

effective in whatever way, and to whatever extent, the defense might wish.‖

Delaware v. Fensterer, 474 U.S. 15, 20, 106 S. Ct. 292, 295 (1985); see Walker,


                                         7
300 S.W.3d at 844–45.       Thus, trial courts have the discretion to limit cross-

examination as inappropriate for a number of reasons, including the prevention of

harassment, prejudice, confusion of the issues, and marginally relevant

interrogation. Carpenter v. State, 979 S.W.2d 633, 634 (Tex. Crim. App. 1998)

(citing Delaware v. Van Arsdall, 475 U.S. 673, 679, 106 S. Ct. 1431, 1435

(1986)).

      Each Confrontation Clause issue is viewed on a case-by-case basis.

Lopez v. State, 18 S.W.3d 220, 222 (Tex. Crim. App. 2000). ―The proponent of

evidence to show bias must show that the evidence is relevant. The proponent

does this by demonstrating that a nexus, or logical connection, exists between

the witness‘s testimony and the witness‘s potential motive to testify in favor of the

other party.‖ Woods v. State, 152 S.W.3d 105, 111 (Tex. Crim. App. 2004), cert.

denied, 544 U.S. 1050 (2005) (citing Carpenter, 979 S.W.2d at 634). The trial

court does not abuse its discretion by excluding evidence of alleged bias or

motive if the defendant‘s offer of proof does not establish the required nexus.

See id. at 111–12.

      Here, as the proponent of the evidence concerning Mims‘s alleged bias,

Williams had the burden to demonstrate a nexus or logical connection between

the testimony concerning Mims‘s new boyfriend and her potential motive for

testifying against Williams. See Smith v. State, 352 S.W.3d 55, 67 (Tex. App.—

Fort Worth 2011, no pet.).      Mims‘s testimony about the housing authorities‘

investigation into her living situation with another man after Williams‘s arrest did


                                         8
not concern Williams or whether he had consent to enter her home on July 4,

2011. ―A trial court has the discretion to limit testimony that may confuse the

issues or be only marginally relevant.‖ Walker, 300 S.W.3d at 846 (citing Van

Arsdall, 475 U.S. at 679, 106 S. Ct. at 1435, and Felan v. State, 44 S.W.3d 249,

254 (Tex. App.—Fort Worth 2001, pet. ref‘d)).          Whether or not Mims told

someone not to tell the housing authorities that her new boyfriend did not live

with her is, at most, only marginally relevant, and the jury had already heard that

Mims had a financial interest in claiming that Williams did not live with her.

      Because the trial court‘s exclusion of Mims‘s testimony about an incident

with her new boyfriend after Williams was arrested for the charged offense is

within the zone of reasonable disagreement, we hold that the trial court did not

abuse its discretion by excluding it.2 We overrule Williams‘s second point.


      2
        Williams also complains in his second point of the trial court‘s admission
of Mims‘s 911 call over his objection that the admission of the 911 operator‘s
statements made during the call violated his right to confrontation. We have
reviewed the 911 call. The primary purpose of both the operator‘s questions and
Mims‘s answers was not to establish or prove past events potentially relevant to
later criminal prosecution. See Michigan v. Bryant, 131 S. Ct. 1143, 1156,
(2011); Davis v. Washington, 547 U.S. 813, 822–23, 126 S. Ct. 2266, 2273–74
(2006). Mims called 911 about an ongoing emergency—Williams had just
threatened to kill her and her family and said he was coming over to her house—
and the statements made during the 911 call were made for the purpose of
obtaining information to enable police assistance. See Davis, 547 U.S. at 822–
23; 126 S. Ct. at 2272–74 (explaining that statements are nontestimonial when
made in course of police interrogation under circumstances objectively indicating
that the primary purpose of the interrogation is to enable police assistance to
meet an ongoing emergency); see also Bryant, 131 S. Ct. at 1157 (noting that
the most important circumstances informing the ―primary purpose‖ of an
interrogation is the existence of an ongoing emergency); United States v.
Polidore, 690 F.3d 705, 718 (5th Cir. 2012), cert. denied, 133 S. Ct. 1583 (2013)

                                          9
                                IV. CONCLUSION

      Having overruled Williams‘s two points, we affirm the trial court‘s judgment.




                                             SUE WALKER
                                             JUSTICE

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 8, 2013




(holding that, although 911 caller appeared to have understood that his
comments would start an investigation that could lead to a criminal prosecution,
the primary purpose of his statements was to request police assistance in
stopping an ongoing crime and to provide police with information to do so).
Therefore, the statements were nontestimonial and their admission did not
violate Williams‘s rights under the Confrontation Clause. See Crawford v.
Washington, 541 U.S. 36, 51–52, 124 S. Ct. 1354, 1364 (2004). To the extent
that Williams‘s confrontation complaint involves the admission of the 911 call, we
reject his argument.


                                        10